Citation Nr: 1228657	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  08-23 579	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for toenail fungus.


REPRESENTATION

Appellant represented by:	To Be Determined


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel
INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO).  The file is now in the jurisdiction of the Reno, Nevada RO.  

In May 2009, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file.  In February 2010 and in December 2010, the case was remanded for additional development.

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present there are no additional documents pertinent to this appeal in Virtual VA.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As was noted above, in May 2009, the Veteran testified at a Travel Board hearing.  In June 2012, he was advised that the VLJ who had presided over the May 2009 Travel Board hearing was no longer employed by the Board.  As such, he was afforded the opportunity to testify at another hearing before a VLJ who would render a determination in his case.

In correspondence received by the Board in June 2012, the Veteran indicated that he wanted to appear at a hearing before a VLJ via video conference at his local regional office (and specifically requested that he be scheduled for a hearing at the Oakland, California RO, as he no longer resides in Nevada).  Because the Board may not proceed with an adjudication of the claims without affording him the opportunity for such a hearing, and because Board video conference hearings are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. §§ 20.700(a), 20.707.

Finally, the Board notes that according to the claims file, the Veteran is currently represented by the Nevada Office of Veterans Service.  See March 2008 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.  However, when he returned the June 2012 hearing clarification form to VA, he submitted it through the California Department of Veterans Affairs.  

While the California Department of Veterans Affairs previously served as the Veteran's representative (prior to his appointment of the Nevada Office of Veterans Service, see March 2006 VA Form 21-22), there is no indication in the record that he has since re-appointed that organization as his representative.  On remand, clarification should be sought from the Veteran as to which organization he would like to have as his representative.

Accordingly, the case is REMANDED for the following actions:

1. Seek clarification from the Veteran as to whether he would like to maintain the Nevada Office of Veterans Service as his representative, or appoint the California Department of Veterans Affairs as his representative.  He should be advised that if he wishes to appoint the California Department of Veterans Affairs as his representative, he must submit a properly executed VA Form 21-22, to do so.

2. Schedule the Veteran for a videoconference hearing before the Board at the Oakland, California RO.  Once the hearing is conducted, or in the event he cancels his hearing request or otherwise fails to report, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

